DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 2 of the drawings contains copyright issues and do not show every feature of the invention specified in the claims.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) viewing the environment (observation) and locating hazards in high a low contrast areas (judgement) is a mental process. MPEP 2106.04(a)(2)IIIA states: “In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.” Additionally, making these observations from multiple locations and then mitigating the hazard consists of a method of organizing human activity.  The claim does recite an additional element of “a hazard”, but this fails to integrate the judicial exception into a practical application.  This judicial exception is not integrated into a practical application because the concept of identifying and mitigating a hazard could be applied to a pothole in a road, a cancerous skin lesion, an armed traveler at a TSA checkpoint, a food source allergic to the user, etc. The term “a hazard” has very little specificity and fails to limit the judicial exception to a practical use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because although the terms “the concentric scanning” and “a hazard” comprise additional elements.  However, concentric scanning (i.e. reviewing an image in a spiral manner from the outside to the inside) is well-known in the image analysis art and to anyone who uses their eyes to look around.  Additionally, as discussed above, “a hazard” is a broad term that fails to describe anything specific.  As such, neither of these feature amounts to significantly more in claims 1 and 16.
Claims 2-15 and 17-20 are inherited from independent claims 1 and 16 respectively. Thus are rejected under 35 U.S.C. 101 directed to without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al., US2008/0040004 A1, and further in view of Higuchi et al., US2017/0006234 A1.
Regarding claim 1, Breed teaches A method for identifying a hazard in an environment (par. 0008; methods for detecting and obtaining information about objects around a vehicle which are likely to impact the vehicle and taking action to reduce the potential harm caused by the impact.), the method comprising: viewing the environment from a first perspective (par. 0495; discusses a stereo camera based system, which means at least two cameras with two perspectives.), where the viewing includes: making a first 
Breed fails to teach the following recited limitation.  However, Higuchi teaches making a plurality of concentric scans of the environment (par. 0061; when extracting the contour from the front three-dimensional object image 401a, the scanning direction is set so as to be as close as possible to a tangential direction of a concentric circle about the front camera (viewpoint position) 201.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Breed’s teachings with Higuchi’s teachings in order to enable the contour of a three-dimensional object to be detected by scanning in the direction roughly orthogonal to the extension direction of the contour (Higuchi, par. 0061).

Regarding claim 2, Breed and Higuchi teach all the limitations in claim 1.  Breed further teaches wherein the first perspective includes a first physical location within the environment, the second perspective includes a second physical location within the environment, the first physical location being different from the second physical location (par. 0084).



Regarding claim 4, Breed and Higuchi teach all the limitations in claim 3.  Breed further teaches wherein the rotation of the image of the environment is at least about 90 degrees (par. 0538).

Regarding claim 5, Breed and Higuchi teach all the limitations in claim 3.  Breed further teaches wherein the rotation of the image of the environment is about 180 degrees (par. 0538).

Regarding claims 6 and 17, Breed and Higuchi teach all the limitations in claim 1 and 16.  Higuchi further teaches wherein making the first plurality of concentric scans of the environment from the first perspective includes starting from a periphery of the first perspective and moving toward a center of the first perspective (par. 0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Breed’s teachings with Higuchi’s teachings in order to enable the contour of a three-dimensional object to be detected by scanning in the direction roughly orthogonal to the extension direction of the contour (Higuchi, par. 0061).

Regarding claims 7 and 17, Breed and Higuchi teach all the limitations in claim 1 and 16.  Higuchi further teaches wherein making the second plurality of concentric scans 

Regarding claim 8, Breed and Higuchi teach all the limitations in claim 1.  Higuchi further teaches wherein: making the first plurality of concentric scans of the environment from the first perspective includes starting from a periphery of the first perspective and moving toward a center of the first perspective (par. 0062); and making the second plurality of concentric scans of the environment from the second perspective includes starting from a periphery of the second perspective and moving toward a center of the second perspective (par. 0062).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Breed’s teachings with Higuchi’s teachings in order to enable the contour of a three-dimensional object to be detected by scanning in the direction roughly orthogonal to the extension direction of the contour (Higuchi, par. 0061). 

Regarding claims 9 and 19, Breed and Higuchi teach all the limitations in claims 1 and 18.  Higuchi further teaches wherein the first plurality of concentric scans of the environment from the first perspective are made by spiraling inward toward a center of 

Regarding claims 10 and 19, Breed and Higuchi teach all the limitations in claims 1 and 18.  Higuchi further teaches wherein the second plurality of concentric scans of the environment from the second perspective are made by spiraling inward toward a center of the second perspective (Fig. 3, par. 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Breed’s teachings with Higuchi’s teachings in order to enable the contour of a three-dimensional object to be detected by scanning in the direction roughly orthogonal to the extension direction of the contour (Higuchi, par. 0061). 

Regarding claims 11 and 19, Breed and Higuchi teach all the limitations in claims 1 and 18.  Higuchi further teaches wherein: the first plurality of concentric scans of the environment from the first perspective are made by spiraling inward toward a center of the first perspective (Fig. 3, par. 0040); and the second plurality of concentric scans of the environment from the second perspective are made by spiraling inward toward a center of the second perspective (Fig. 3, par. 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Breed’s teachings with Higuchi’s teachings in order to enable the contour of a three-

Regarding claims 12 and 20, Breed and Higuchi teach all the limitations in claims 1 and 19.  Breed further teaches wherein modifying the environment to mitigate the at least one hazard includes a member selected from a group consisting of: removing the at least one hazard from the environment, repairing the at least one hazard, cordoning off the at least one hazard in the environment, posting visual information in the environment relating to the at least one hazard, contacting a utility service regarding the at least one hazard, contacting a police department regarding the at least one hazard, contacting a fire department regarding the at least one hazard, contacting a security service regarding the at least one hazard, and combinations thereof (par. 0413).

Regarding claim 13, Breed and Higuchi teach all the limitations in claim 1.  Breed further teaches wherein the at least one hazard includes a member selected from a group consisting of: a fire hazard, an electrical hazard, a water hazard, a tripping hazard, a slipping hazard, a falling hazard, a sharp surface, a source of cold, a source of heat, a toxic chemical source, a security hazard, and combinations thereof (par. 0413).

Regarding claims 14, 15 and 18, Breed and Higuchi teach all the limitations in claims 1 and 17.  Breed further teaches wherein: viewing the environment from the first perspective and viewing the environment from the second perspective are performed by both a first viewer and a second viewer (par. 0495); and modifying the environment to 

Regarding claim 16, Breed teaches A method for identifying a hazard in an environment (par. 0008; methods for detecting and obtaining information about objects around a vehicle which are likely to impact the vehicle and taking action to reduce the potential harm caused by the impact.), the method comprising: viewing the environment from a plurality of perspectives (par. 0495; discusses a stereo camera based system, which means at least two cameras with two perspectives.), where the viewing includes: making a plurality of scans of the environment from each perspective (par. 0401; discusses using multiple systems of scanning lasers to aide with optical detection.); locating any portions of the plurality of scans having high contrast and identifying any hazards therein (par. 0685-687; discusses identifying and triangulating the location of an object of an object near a vehicle, and also discusses the display provides maximum (i.e., high) contrast by using icons to represent the host vehicle and the objects in the blind spot.); and locating any portions of the plurality of scans having low contrast and identifying any hazards therein (par. 0685-0687; discusses identifying and triangulating the location of an object of an object near a vehicle. Breed does not disclose any low contrast limitation in their IR image analysis and their 3D representation. As such, identifying an object in the image can well known in the art be in a portion of the environment with both high and low contrast.); and modifying the environment to 
Breed fails to teach the following recited limitation.  However, Higuchi teaches making a plurality of concentric scans of the environment (par. 0061; when extracting the contour from the front three-dimensional object image 401a, the scanning direction is set so as to be as close as possible to a tangential direction of a concentric circle about the front camera (viewpoint position) 201.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Breed’s teachings with Higuchi’s teachings in order to enable the contour of a three-dimensional object to be detected by scanning in the direction roughly orthogonal to the extension direction of the contour (Higuchi, par. 0061). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649